          2:17-cv-02261-EIL # 67         Page 1 of 24                                                    E-FILED
                                                                     Friday, 15 November, 2019 03:32:10 PM
                                                                                Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                           Urbana Division



CHANDRA TURNER, as Special
Administrator of the Estate of RICHARD
TURNER, deceased, and CHANDRA
TURNER, individually,

               Plaintiff,

v.                                                                  Case No. 17-2261

CITY OF CHAMPAIGN, et al.,

               Defendants.

                                              ORDER
       This matter is before the Court on the Motion for Summary Judgment (#43) filed
by Defendants Champaign Police Officers Young, Wilson, Talbott, and Champaign Police
Sergeant Frost (collectively “Officers”) and the Motion for Summary Judgment (#49) filed
by Defendant City of Champaign (“City”).1 Plaintiff Chandra Turner, as Special
Administrator of the Estate of Richard Turner, deceased, and individually (“Plaintiff”)
filed a Response Brief in Opposition (#62). In turn, Defendants filed Reply briefs (#64, 66)
For the reasons discussed below, the Officers’ and City’s Motions for Summary Judgment
(#43, #49) are GRANTED.
I.     Introduction
       Plaintiff’s Amended Complaint alleges claims arising from an event that occurred
on November 16, 2016, between Richard Turner (“Turner”) and Champaign Police
Officers. On November 16, 2016, Defendant Officers were conducting a welfare check on
Turner when he died. The Amended Complaint brings claims under Illinois State law
and 42 U.S.C. § 1983, alleging that Defendant Officers Young, Wilson, and Talbott used



1 The City adopted the arguments presented in the Champaign Officers’ Motion, and the Court will refer
to the Champaign Officers and the City collectively as “Defendants.”
          2:17-cv-02261-EIL # 67            Page 2 of 24



excessive force while restraining Turner and that Defendant Officers Talbott and Frost
failed to intervene. The Amended Complaint further asserts wrongful death, battery, and
intentional infliction of emotional distress under Illinois law against Officers Young,
Wilson, Talbott and Frost. The Amended Complaint brings a claim under Illinois’
Survival Act, 755 ILCS 5/27-6, et seq. Finally, the Amended Complaint seeks recovery
from the City under theories of respondeat superior and indemnification. Count IX
alleges an alternative claim under Monell as to the City.
        Defendants move for summary judgment as to all counts, arguing that the facts of
the case are undisputed and that Defendants’ use of force was reasonable in light of
Plaintiff’s actions. Defendants further argue that the Officers’ are entitled to qualified
immunity.
II.     Material Facts2
        The Court construes the evidence in the light most favorable to Plaintiff as the non-
moving party. See Lovett v. Herbert, 907 F.3d 986, 990 (7th Cir. 2018).
        On November 16, 2016, around 8:00 a.m. a woman called the police non-
emergency line to request a check on Turner’s welfare after she observed him holding a
partly empty bottle of wine, hollering at people, and pulling the sleeve out of a trash can
near the University of Illinois campus in Champaign, Illinois. Cherly Ebl Deposition, #47-
1, p. 13-15; 24-25. The Officers were all familiar with Turner, and the parties agree that
Turner did not normally behave this way.3 Thomas Frost Deposition, #47-5, p. 55-56. The
Officers knew that Turner often walked away when the police appeared. Young
Deposition, #47-2, p. 17.




2 Defendant Officers’ Motion for Summary Judgment contains 103 material facts. Plaintiff does not dispute
over 60 of these material facts. Most of the Court’s material facts come from the undisputed material facts.
The remaining facts come from the video evidence and the Defendant Officers’ undisputed testimony. The
Court will note where a fact is disputed.
3 Sergeant Frost encountered Turner in a similar incident in April 2016. Thomas Frost Deposition, #47-5, p.

125-129. Sergeant Frost described Turner’s November 2016 behavior as a “mirror image” of Turner’s April
2016 behavior. Id. at 126. According to Frost, in April 2016, the officers were able to coax Turner into an
ambulance to take him to the hospital.

                                                     2
          2:17-cv-02261-EIL # 67            Page 3 of 24



        Officers were dispatched to check on Turner’s welfare and when Officer Young
arrived, he observed Turner moving back and forth on the ground with his buttocks
exposed. Young Deposition, #47-2, p. 22-23. Officer Young approached Turner and
Turner got up and they started walking toward each other. Video at 8:55:50; Young
Deposition, #47-2, at 24. Officer Young asked Turner how he was doing, and Turner
incoherently responded while making sporadic movements with his arms and body.
Officer Young was unable to understand Turner. Video at 8:55:58-8:56:26; Young
Deposition, #47-2, at 24. Young testified that Turner was babbling and talking gibberish.
Young Deposition, #47-2, at 25. In the video, Officer Young walked away, and Turner
turned and walked the other direction. Video at 8:56:26.
        As Officers Wilson and Talbott approached in their vehicle4, Turner was standing
next to some bicycles. Video at 8:56:47. Officer Young testified that he asked Turner to
step away from the bicycles and that Turner complied. Young Deposition, #47-2, at 26.
        The following events occur on the video from 8:57:01-8:58:25. When Officers
Wilson and Talbott exited their stopped car, Turner walked in front of the vehicle, turned
around, crossed Sixth Street5, and took a small tag off a nearby building and threw it to
the ground. Officer Young commanded Turner to return the tag, and Turner complied.
While Turner was returning the tag, Officer Wilson told Officer Young that “Normally,
he’s not as messed up as he is today.” Turner proceeded to move around intermittently
and crossed Sixth Street again. Officer Wilson suggested that someone would probably
“call for him again.” Officer Young returned to his vehicle and Officer Wilson said, “I’m
going to keep an eye on him for a little bit.” To which Officer Young responded “OK.”
Officer Young walked over to talk to Officer Talbott while Officer Wilson approached
Turner. Young Deposition, #47-2, p. 35.




4 Officer Wilson was a newer officer and was doing his required monthly ride with a field training officer

(Talbott) on the day of the incident. Frost Deposition, #47-2, p. 59.
5 Most interactions between the officers and Turner occurred on or near the intersection of Green Street and

Sixth Street. This is a highly trafficked area on the campus of the University of Illinois at Urbana-
Champaign.

                                                     3
         2:17-cv-02261-EIL # 67      Page 4 of 24



       From 8:58:20-9:01:25, the video shows the following sequence. Turner continued
to move his arms erratically and speak incoherently to Officer Wilson. Officer Wilson
asked Turner to leave. Turner crossed Sixth Street again and continued to move around
aimlessly and unsteadily. Officer Wilson again asked Turner to leave. Meanwhile Officers
Young and Wilson discussed Turner’s behavior. Officer Young noted that Turner “seems
a little bit more out of it than usual.” To which Officer Wilson responded “Yeah, he does.”
Officer Wilson then said, “I don’t think he’s gonna leave the area, because I don’t think
he can tell which way is which.” Officer Wilson testified that Turner was not an
immediate danger to himself or someone else at this point. Andrew Wilson Deposition,
#47-3, p. 11. The officers discussed calling an ambulance for Turner because they worried
he was too intoxicated to care for himself. Officer Young suggested seeing if Turner knew
the current date and time.
       At 9:01:26, Officer Wilson approached Turner and asked him to come toward him.
Turner faced Officer Wilson, but remained several feet away, waving his arms in the air,
with his buttocks exposed. At this point, Wilson radioed for an ambulance and asked
Turner “what day of the week is it?” Turner responded, “November 2nd, between
Thanksgiving and…” The rest of Turner’s response is unintelligible except for the words
“today” and “America.” Officer Young approached the conversation, and he and Officer
Wilson asked Turner to sit on the curb. Turner turned and ran away from the officers
across Green Street. Officer Wilson notified dispatch and Sergeant Frost turned the corner
in his vehicle and drove down Green Street to look for Turner. Sergeant Frost asked
Officer Wilson if he planned to “involuntary” Turner, and Wilson responded “10-4.”
Video at 9:01:28-9:03:20.
       Turner continued to walk away from the officers. Video at 9:03:35; Wilson
Deposition, #47-3, p. 41. Video footage is temporarily unavailable as the officers follow
Turner down a walkway that led to an alley about one-half block north of Green Street.
Video at 9:03:42; Wilson Deposition, #47-3; p. 41-43. Officer Wilson continued to call
Turner’s name to get him to stop. Wilson Deposition, #47-3, p. 43.



                                            4
         2:17-cv-02261-EIL # 67      Page 5 of 24



       Sergeant Frost approached the scene in his vehicle while the officers were
following Turner on foot. Frost Deposition, #47-5, p. 62; 65. Sergeant Frost reported that
he saw Turner “flailing his arms up and down” making “quick head jerks” and acting
“manic.” Id. at 70.
       The remaining video is sourced from Sergeant Frost’s vehicle. On the audio,
Turner is heard making incoherent sounds while Sergeant Frost approaches. A fenced-in
dumpster obscures much of the view from this point forward, but the video partially
shows officers struggling to restrain Turner. Accordingly, the remaining facts come from
the parties undisputed material facts, officers’ depositions, and the radio audio.
       Officer Wilson caught up to Turner when he was over one-half-way through the
alley. Wilson Deposition, #47-3, p. 44-45. Wilson testified that he told Turner to stop, but
that Turner didn’t stop and so Officer Wilson put his hand on Turner’s shoulder. Id. at
46. The parties agree that this was the first instance of physical contact between the
officers and Turner. Turner tried to pull away and then turned around and shoved Officer
Wilson. Id. at 46, 88, 104-06. When Turner pushed Officer Wilson, Officer Wilson’s radio
fell off and Wilson tried to get a better grasp of Turner on his right side. Id. at 47-48.
Importantly, Plaintiff does not dispute any of the above facts, including the fact that
Turner shoved Officer Wilson, thereby escalating the interaction.
       For the remaining material facts, Plaintiff denies only the “characterizations” of
Turner’s behavior as detailed below. See Plaintiff’s Response, #62, p. 4.
       Officer Young approached and grabbed Turner’s left side. Id. at 48; Young
Deposition, #47-2, p. 46-47. Officer Young testified that Turner was trying to grab Officer
Young with both arms and resisting the officers. Young Deposition, #47-2, p. at 47. The
Officers’ Motion states that Turner was “aggressively reaching and grabbing toward
Officer Young with both arms.” Officers’ Motion, ¶ 46. Plaintiff does not deny that Turner
reached and grabbed toward Office Young, but denies the characterization of this
behavior as aggressive. Plaintiff’s Response, #62, p. 4.
       Officer Young and Wilson both testified that they pulled Turner to the ground
while holding onto him. Id. at 49; Wilson Deposition, #47-3, p. 48. At this point, they are

                                             5
          2:17-cv-02261-EIL # 67           Page 6 of 24



all on the ground. Young Deposition, #47-2, p. 49. Plaintiff does not dispute that Turner
continued to kick and grab at the officers. Turner also ignored the officers’ commands.
But, Plaintiff disputes that Turner’s actions were intentional or aggressive. Instead,
Plaintiff argues that Turner’s actions were a result of his mental illness.
        While on the ground, the officers turned Turner onto his stomach and attempted
to handcuff him. Wilson Deposition, #47-3, p. 50; Young Deposition, #47-2, p. 49. During
this time, Officer Young used his right knee to prevent Turner from getting up and held
his head down with his open palm. Young Deposition, #47-2, p. 50.6 Officer Young
testified that Turner continued to resist and attempted to get up. Id. at 54. Officer Young
yelled at Turner to “stop” and “relax.” Id. Officer Wilson placed Turner’s right arm
behind his back and Officer Young placed Turner’s left arm behind his back, positioning
him to be handcuffed. Id. at 55. Plaintiff again disputes that any of Turner’s actions were
intentional or aggressive, but does not otherwise dispute these facts.
        While Turner is on the ground, but before he is handcuffed, Officer Talbott arrived
and tried to control Turner’s legs. Id. at 57.7 Officer Talbott testified that he put one or
both knees on one of Turner’s legs and used his hands to hold Turner’s other leg. Michael
Talbott Deposition, #47-4, p. 27.
        The officers eventually managed to handcuff Turner’s hands, but he continued to
resist and move his legs.8 Young Deposition, #47-32, p. 56. From 9:04 a.m. to 9:05 a.m.,
the audio9 on the video conveys the following conversation. Sergeant Frost radioed the
officers asking, “where’d you guys end up at?” Officer Talbott explained where they were
in the alley and requested a hobble, a restraint that ties an individual’s legs together.
Sergeant Frost responded “10-4” indicating that he would bring the hobble.
        When Frost arrived with the hobble, the other officers were at Turner’s sides and
feet and not on top of him. Frost Deposition, #47-5, p. 95-96. Sergeant Frost started to


6 Officer Wilson also testified to using his knee to get Turner’s arm in a position to handcuff him. Wilson

Deposition, #47-3, p. 50. Neither party includes this fact in its material facts.
7 Up until this point, Officer Talbott had remained in the police vehicle.
8 The officers used two sets of handcuffs due to Turner’s size.
9 The video at this point shows a dashboard camera from Sergeant Frost’s vehicle as he drives.


                                                    6
          2:17-cv-02261-EIL # 67            Page 7 of 24



apply the hobble with Officer Talbott’s help. Id. at 107. While they were attempting to put
the hobble on, Turner continued to kick his feet and was able to get out of the hobble on
the first attempt. Id. at 108. Sergeant Frost tried again and was able to get the hobble on.
Id. The hobble was not connected (or “hog-tied”) to Turner’s handcuffs. Id. at 109.
        A few seconds later, starting at 9:07:14, the audio includes the following
conversation. Once the hobble was connected, Sergeant Frost asked, “is he still
breathing?” One of the officers checked Turner to see if he was breathing.10 Sergeant Frost
then directed the officers to “roll him over on his back” and the officers complied. Officer
Wilson stated, “I’m not feeling any breath.” Sergeant Frost instructed the officers to get
the automatic external defibrillator (“AED”) out of the back of his car “real quick.”
Officers Wilson and Talbott quickly ran to get the AED.
        The view on the video remains obstructed, but one can hear the officers calling
Turner’s name. Video, 9:08:00. Officer Young testified that while Officers Wilson and
Talbott retrieved the AED, he began cutting Turner’s clothes open so that they could
apply the AED pads. Young Deposition, #47-2, p. 64. Sergeant Frost radioed for a “full
medical upgrade” noting that Turner was unconscious and that he was not sure if Turner
was breathing. Video at 9:08:23.
        At 9:08:20 on the Video, Officer Wilson returned with the AED. Officer Talbott
went to the corner to flag down the ambulance. Talbott Deposition, #47-4, p. 32. Once the
AED was set up, the machine instructed the officers to apply the pads and to not touch
Turner while the AED was analyzing. The AED machine advised the officers “no shock
needed, begin CPR.”
        At 9:09:24, the ambulance pulled up to the alley, and Sergeant Frost directed the
officers to get the CPR masks. After a few seconds, Sergeant Frost says, “pull it out” and
Officer Wilson responded, “that’s what I was trying to do.” Officer Wilson testified that


10Officer Wilson testified that he checked Turner to see if he was breathing. Wilson Deposition, #47-3, p.55.
Officer Talbott testified that he believed Officer Young was the one who checked for breathing. Talbott
Deposition, #47-4, p. 31. Officer Young testified that he checked for a pulse at Turner’s neck, but did not
find one. Young Deposition, #47-2, p. 63. Young testified that he heard an exhale but did not see Turner’s
chest rise or any other indication of breathing. Id.

                                                     7
         2:17-cv-02261-EIL # 67       Page 8 of 24



while he was trying to get the CPR face mask out of his pocket and ready, the ambulance
arrived and the paramedics took over. Wilson Deposition, #47-3, p. 59. Officer Young
similarly testified that as he was getting his mouthguard out, the paramedics arrived.
Young Deposition, #47-2, p. 65.
       The parties agree that less than three minutes transpired from the time when the
officers noticed Turner was not breathing until the point where the paramedics were at
Turner’s side. Turner was still wearing the handcuffs and hobble when the paramedics
arrived. Wilson Deposition, #47-3, p.60. The paramedics requested that the officers
remove the handcuffs and hobble, and the officers immediately complied. Michael Lynch
Deposition, #47-6, p.74; Michael Kingery Deposition, #47-7, p. 61.
       The paramedics observed that Turner did not have a pulse and was not breathing.
Kingery Deposition, #47-7, p. 29-30, 36-39. At the paramedic’s request, Officer Talbott
drove the ambulance to the hospital. Talbott Deposition, #47-4, p. 33. The paramedics
attempted to revive Turner, administering the cardiac drug epinephrine and performing
CPR, but Turner never regained a heartbeat or started breathing independently. Kingery
Deposition, #47-7, p. 35-39, 43, 46-47, 62; Lynch Deposition, #47-6, p. 38, 40-43, 51, 57.
       Turner received about twenty minutes of critical care at the emergency room
before being declared dead at 9:42 a.m. Sarah Katherine Ryle Cherian Deposition, #47-8,
p. 14-69, 18-19.
III.   Opinion Evidence
       a. Medical Opinions
       None of the medical experts, including paramedics, physicians, deputy coroner
and forensic pathologist, observed evidence of trauma to Turner. Kingery Deposition,
#47-7, p. 30; Lynch Deposition, #47-6, p. 31; Dr. Cherian Deposition, #47-8, p. 20, 37; Sara
Rand Deposition, #47-9, p. 23; Shiping Bao Deposition, #47-10, p. 43.
       The Coroner, Duane Northrup, concluded that the manner of Turner’s death was
“accidental.” Deaths that are “accidental” are usually “unintentional” as “there was some
sort of external occurrence that caused or contributed to the death.” Northrup Deposition,
#62-7, p. 33-34. The Coroner noted that accidental deaths could be caused by the

                                              8
         2:17-cv-02261-EIL # 67        Page 9 of 24



decedent’s own actions or the decedent’s prior lifestyle or health condition. Id. at 99-100.
The Coroner agreed that Turner’s health conditions, including schizophrenia, cocaine
abuse, and morbid obesity, were other circumstances that could contribute to an
accidental death. Id. at 103.
       Turner’s Toxicology Report found caffeine and cotinine (from nicotine use) in
Turner’s system. Toxicology Report, #62-13. The Toxicology Report did not report
positive findings for alcohol or any drugs beyond caffeine and nicotine. Id.
       Dr. Bao, the forensic pathologist who performed Turner’s autopsy, determined
that Turner’s cause of death was cardiac arrhythmia. In other words, his heart was
beating too fast in ventricular fibrillation. Autopsy Report, #62-14; Bao Deposition, #47-
10, p. 66-67. Turner’s arrhythmia was caused by his enlarged heart and insufficient blood
supply to one of his heart’s chambers. Id. at 41-42; 67. The autopsy noted that the cause
of death was “triggered by physical and mental stress during restraint by law
enforcement.” Autopsy Report, #62-14. But, in his deposition, Dr. Bao opined that
Turner’s enlarged heart condition was chronic and developed over a period of years. Bao
Deposition, #47-10, p. 72. Dr. Bao further opined that the physical and mental stress
caused by the officers’ restraint could not have caused Turner’s enlarged heart condition.
According to Dr. Bao and Dr. Vilke, the officers’ use of force and the physical/mental
stress caused by the restraint could not have caused Turner’s death, but “could be” a
contributing factor. Id. at 37; 73-74; Vilke Affidavit, #46-2, p. 1-2. Plaintiff does not dispute
that the officers’ use of force did not cause Turner’s death. See Plaintiff’s Response, #62,
p.4 (stating that Plaintiff does not dispute the officer’s material fact #99: “The officers’ use
of force did not cause Turner’s death”).
       Dr. Gary Vilke reviewed the autopsy report and agreed with Dr. Bao’s conclusions.
Vilke Deposition, #47-11, p. 21. Dr. Vilke concluded that Turner experienced cardiac
arrest while restrained by the officers. Vilke Deposition, #47-11, p. 27. Vilke testified that
leaving the handcuffs and hobble on Turner did not contribute to Turner’s death. Id. at
73; Vilke Affidavit, #46-2, p. 13. Nor did the officers’ decision to use the AED instead of
starting CPR. Vilke Affidavit, #46-2, p. 13. The medical experts testified as to other

                                               9
         2:17-cv-02261-EIL # 67       Page 10 of 24



potential causes of death including Turner’s schizophrenia and cocaine use. Bao
Deposition, #47-10, p. 71-72.
       b. Champaign Police Department Policies
       The Champaign Police Department has policies governing Crisis Intervention
Training (“C.I.T”). Champaign Police Department Policy and Procedure (“Policy”), #62-
12. Under the Policy, “no individual shall be arrested for behavioral manifestations of
mental illness that are not criminal in nature.” Id. at 41.13.1(B). When mentally ill people
generate repeated calls for non-criminal behavior, “it is important for responders to look
beyond the immediate incident, to consider the underlying conditions that prompted the
call, and to tailor a more lasting solution for the situation.” Id. at 41.13.1(D). “The standard
of care for C.I.T. officers in reaching a disposition in a call involving an individual with
mental illness will include considering first the least restrictive environment possible to
meet the needs of the individual and the community.” Id. at 41.13.2(A)(2). One conflict
management and crisis intervention objective under the Policy is “[t]o provide officer
intervention as a calm third party, to reduce tension and hostility, and to restore order
without unnecessary force.” Id. at 14.14.2(A)(1). The second objective is “[t]o provide
officers with awareness of the basic precautions that should be taken to ensure officer and
citizen safety and survival during police response to various conflict situations.” Id. at
14.14.2(A)(2).
       As noted, Plaintiff contends that Turner’s mental impairment caused his actions
and that Turner could not comprehend the officers’ commands. Sergeant Frost testified
that he received C.I.T, which teaches officers how to recognize issues associated with
mental health patients including “how to talk to people and how to deescalate their anger
or their frustration.” Frost Deposition, #47-5, p. 114-15. Frost testified that he did not use
his C.I.T with Turner because Turner was “beyond conversation” when Frost arrived. Id.
at 115-16. Officer Wilson also testified that he had training in handling mental ill
individuals, including C.I.T. Wilson Deposition, #47-3, p. 72-75. Wilson acknowledged
learning techniques to obtain control of a situation without using force. Id. at 90.



                                              10
         2:17-cv-02261-EIL # 67       Page 11 of 24



        Plaintiff’s expert, Chester Epperson, is a retired police officer who opined that the
Champaign Police Department failed to follow their Conflict Management and Crisis
Intervention Policy and Procedure. Chester Epperson Report, #63-5A, p. 11. According
to Epperson, “[t]he actions of the Champaign Police Department do not align with their
stated policy” and the officers “did not consider the available options when interacting
with Richard Turner.” Id. at ¶ 37, 38. Epperson opined that Officers Young, Wilson, and
Talbott “failed to intervene early-on with their interaction with Richard Turner in an
attempt to diffuse the situation. The officers failed because they did not consider,
appreciate, and or assess their options. The officers ‘lost control’ of the incident scene and,
by default, resorted to physical force against Richard Turner as their only option.” Id. at
¶ 43.
        Epperson concluded that the officers “were indifferent to the Champaign Police
Department Policy and Constitutional and policing standards on how it relates to dealing
with those in mental health crisis. These officers and supervisor deliberately ignored the
available options, which resulted in the in-custody death of Richard Turner.” Id. at ¶ 47.
Epperson further opined that Frost “did not take control and or provide sound
supervision for this incident” and that “the incident escalated because of his lack of
supervision.” Id. at ¶ 60.
        According to Epperson, “the officers used excessive force under the
circumstances” and the officers should not have seized Turner. Id. at ¶ 84. Epperson
concluded that the officers’ “actions and non-actions contributed in the death of Richard
Turner.” Id. at ¶ 95. Epperson was not aware of any long-standing pattern or practice of
the Champaign Police Department’s interaction with mentally ill individuals in an
inappropriate manner. Epperson Deposition, #47-12, p. 259.
IV.     Legal Standard
        Summary judgment is appropriate “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In ruling
on a motion for summary judgment, a district court “has one task and one task only: to

                                              11
         2:17-cv-02261-EIL # 67        Page 12 of 24



decide, based on the evidence of record, whether there is any material dispute of fact that
requires a trial.” Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir. 1994). In making
this determination, the court must construe the evidence in the light most favorable to
the nonmoving party and draw all reasonable inferences in favor of that party. See
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Singer v. Raemisch, 593 F.3d 529,
533 (7th Cir. 2010). However, a court’s favor toward the nonmoving party does not extend
to drawing inferences that are only supported by speculation or conjecture. See Singer,
593 F.3d at 533. In addition, this court “need not accept as true a plaintiff’s
characterization of the facts or a plaintiff’s legal conclusion.” Nuzzi v. St. George Cmty.
Consol. Sch. Dist. No. 258, 688 F. Supp. 2d 815, 835 (C.D. Ill. 2010).
       The party opposing summary judgment may not rely on the allegations contained
in the pleadings. Waldridge, 24 F.3d at 920. “[I]nstead, the nonmovant must present
definite, competent evidence in rebuttal.” Butts v. Aurora Health Care, Inc., 387 F.3d 921,
924 (7th Cir. 2004). Summary judgment “is the ‘put up or shut up’ moment in a lawsuit,
when a party must show what evidence it has that would convince a trier of fact to accept
its version of events.” Koszola v. Bd. of Educ. of City of Chicago, 385 F.3d 1104, 1111 (7th Cir.
2004) (quoting Johnson v. Cambridge Indus., Inc., 325 F.3d 892, 901 (7th Cir. 2003)).
       Specifically, to survive summary judgment, the nonmoving party “must make a
sufficient showing of evidence for each essential element of its case on which it bears the
burden at trial.” Kampmier v. Emeritus Corp., 472 F.3d 930, 936 (7th Cir. 2007), citing Celotex
Corp., 477 U.S. at 322-323. If the nonmovant does not come forward with evidence that
would reasonably permit the finder of fact to find in his favor on a material question, then
the court must enter summary judgment against him. Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 585-87 (1986).
V.     Analysis
       The Officers and the City moved for summary judgment on all counts of Plaintiff’s
Amended Complaint (#51). Plaintiff’s Amended Complaint contains the following
claims: Count I alleges excessive force under 42 U.S.C. § 1983, against officers Young,
Wilson, and Talbott; County II alleges failure to intervene under 42 U.S.C. § 1983 against

                                               12
         2:17-cv-02261-EIL # 67        Page 13 of 24



officers Talbott and Frost; Count III alleges a violation of the Illinois Wrongful Death Act
against officers Young, Wilson, Talbott, and Frost; Count IV alleges a violation of the
Illinois Survival Act against officers Young, Wilson, Talbott, and Frost; Count V alleges
battery under Illinois law against officers Young, Wilson, and Talbott; Count VI alleges
intentional infliction of emotional distress under Illinois law against officers Young,
Wilson, Talbott, and Frost; Count VII alleges the City is liable for the above claims under
the theory of respondeat superior; Count VIII alleges the City should indemnify the
Champaign Officers for their liability; and Count XI alleges an alternative claim under
Monell as to the City. The Court will address each count separately.
       a. Count I - Excessive Force under 42 U.S.C. § 1983
       Count I of Plaintiff’s Complaint alleges that officers Young, Wilson, and Talbott
used excessive, unnecessary, and/or unreasonable force against Turner in violation of
Turner’s rights under the United States Constitution. Plaintiff further alleges the officers’
“conduct was intentional, willful, malicious, in reckless disregard for, deliberately
indifferent to and/or callously indifferent to Mr. Turner’s constitutional rights.”
       Plaintiff’s argument falls under the Fourth Amendment. “In determining whether
the force used to effect a particular seizure is ‘reasonable’ under the Fourth Amendment,
we must balance the nature and quality of the intrusion on the individual’s Fourth
Amendment interests against the importance of the governmental interest alleged to
justify the intrusion.” Williams v. Indiana State Police Dept, 797 F.3d 468, 472 (7th Cir. 2015).
The Court considers “the severity of the crime at issue, whether the suspect poses an
immediate threat to the safety of the officers or others, and whether he is actively resisting
arrest or attempting to evade arrest by flight.” Graham v. Connor, 490 U.S. 386, 396 (1989).
       Additional considerations include whether the individual was under arrest,
suspected of committing a crime, armed, or was interfering or attempting to interfere
with the officers in the execution of their duties. McDonald v. Haskins, 966 F.2d 292 (7th
Cir. 1992). “An officer’s use of force is unreasonable if in light of all those circumstances
at the time of the seizure, the officer used greater force than was reasonably necessary to
effectuate the seizure.” Williams, 797 F.3d at 473.

                                               13
            2:17-cv-02261-EIL # 67          Page 14 of 24



        The Seventh Circuit has cautioned district courts:
        [S]ummary judgment is often inappropriate in excessive-force cases
        because the evidence surrounding the officer's use of force is often
        susceptible of different interpretations. Catlin v. City of Wheaton, 574 F.3d
        361, 367 (7th Cir.2009). This principle is particularly relevant where, as here,
        the one against whom force was used has died, because the witness most
        likely to contradict the officer's testimony—the victim—cannot testify.

Cyrus v. Town of Mukwonago, 624 F.3d 856, 862 (7th Cir. 2010).
        As an initial matter, the parties dispute the point at which the officers seized
Turner and whether the officers’ actions prior to that seizure are relevant. “[C]aselaw
does not clearly establish that an officer may be liable under the Fourth Amendment
solely for his pre-seizure conduct that led to the encounter.” Williams, 797 F.3d at 483. But,
pre-seizure conduct is relevant to Turner’s Fourth Amendment claim because “the
reasonableness of the seizure is evaluated in light of the totality of the circumstances.” Id.
Accordingly, the officers may not be held liable under the Fourth Amendment solely for
their conduct leading up to the seizure, but the interaction leading up to the seizure is
relevant to the Court’s determination of excessive force.
        When police were called to check on Turner, he had not committed a crime and
was not under arrest. Plaintiff argues that Turner did not pose an immediate risk to the
safety of the officers or others. According to Plaintiff, officers “created their own
exigency” instead of allowing Turner to walk away. While Turner did not have a weapon
and did not vocalize any threats to the officers or others, he was wandering in the middle
of the street in a highly trafficked area on the University of Illinois campus on a weekday
morning. Even if Turner was not a violent risk, he posed a risk to those driving through
campus and to himself while stumbling aimlessly through the busy streets. Therefore, a
reasonable officer would have found that, while it was slight, Turner posed a risk to
himself and others.11 Because of this risk, the officers were justified in using some amount
of force.


11Plaintiff maintains that Turner’s non-violent history in prior police interactions makes the officers’ use of
force unreasonable. But, under the Fourth Amendment, the Court asks whether the officers’ actions were

                                                      14
          2:17-cv-02261-EIL # 67            Page 15 of 24



        Plaintiff also maintains that Turner was not actively resisting arrest or attempting
to evade arrest by flight. The officers were not attempting to arrest Turner. Instead, the
officers were attempting to get Turner to the hospital for an involuntary mental health
commitment. Even so, “seizures made to effectuate an involuntary mental health
commitment are analyzed under the Fourth Amendment’s ‘probable cause’ standard.”
Fitzgerald v. Santoro, 707 F.3d 725, 732 (2013). “Generally speaking, a mental-health
seizure is lawful if there is probable cause to believe that the person seized is a danger to
herself or others.” Bruce v. Guernsey, 777 F.3d 872, 876 (7th Cir. 2015).
        In this case, an individual familiar with Turner called in to request a welfare check
because he was not acting normally. When officers arrived, Turner was making sporadic
movements, was incoherent, and was unable or unwilling to respond to the officer’s
questions. The officers familiar with Turner noted that he was acting worse than normal.
They were concerned that Turner was unable to leave the area on his own. Turner was
crossing busy streets while apparently unaware of his surroundings. The officers had also
received a report of Turner holding a partly empty bottle of wine. Given these facts, the
officers had probable cause to believe that Turner needed immediate medical care. That
being so, even if Turner was not actively resisting arrest, he was resisting the officers.12
Thus, the Court finds that the officers were reasonable in their decision to seize Turner
and that Turner was actively resisting the officers.
        Considering the totality of the circumstances, including the factors identified in
Graham, and that Turner had not committed a crime and officers were not seeking to
arrest him, the Court finds that no reasonable jury could conclude that the officers were
unreasonable in their decision to use limited force to restrain Turner. As a result, the




reasonable in light of the particular situation. Nevertheless, the Court does consider whether the officers in
question were aware of this history as it is a part of the totality.
12 Plaintiff also disputes whether Turner’s resistance was “active.” But, Plaintiff agrees that Turner

continually walked away from the officers, did not answer their questions, and did not comply with their
requests. Plaintiff also does not contest that Turner shoved Officer Wilson after Wilson touched Turner’s
shoulder, but disputes whether that shove was “aggressive.” Whether or not Turner was acting
aggressively or intending his actions, a reasonable officer would have concluded that Turner was resisting.

                                                     15
         2:17-cv-02261-EIL # 67        Page 16 of 24



Court next decides whether any reasonable jury could find that the force used was
unreasonable.
       Plaintiff’s Complaint does not specify which of the officers’ acts were excessive.
Looking to the facts in the light most favorable to Plaintiff, the Court finds that the earliest
point at which the officers seized Turner was when Officer Wilson touched Turner’s
shoulder. See U.S. v. Griffin, 652 F.3d 793, 800 (7th Cir. 2011). Accordingly, in its analysis
the Court considers the following actions by the officers: (1) Officer Wilson touching
Turner’s shoulder; (2) Officers Young and Wilson moving Turner to the prone position;
(3) Officer Young putting his knee on Turner’s shoulder and his hand on Turner’s head;
(4) Officer Wilson using his knee to get Turner’s arm in position to handcuff him; and (5)
Officer Talbott attempting to control Turner’s legs to apply the hobble. Additionally, the
Court will consider all circumstances leading up to Wilson touching Turner’s shoulder
in determining whether the officers’ conduct was reasonable under the Fourth
Amendment.
       In determining if the force used was excessive, the Court finds it helpful to
compare the facts of this case to those in Cyrus v. Town of Mukwonago, 624 F.3d 856 and
Fitzgerald v. Santoro, 707 F.3d 725 (7th Cir. 2013). As in this case, the plaintiffs in Cyrus and
Fitzgerald were not criminal suspects, but police were called to both scenes for assistance.
As detailed below, the plaintiff in Cyrus died and the plaintiff in Fitzgerald suffered
significant injuries as a result of their interactions with police.
       In Cyrus, Nickolos Cyrus suffered from bipolar disorder and schizophrenia
episodes. Id. at 857. The local police were familiar with Cyrus. Id. One day, Cyrus walked
into a partially built home wearing nothing but a bathrobe. Police were called to the
property, and one of the officers asked Cyrus to leave. Id. at 859. Cyrus ignored the
officer’s requests and attempted to return into the house. Id.
       The officer fired his Taser at Cyrus, striking him in the back. Id. Cyrus attempted
to stand up but immediately fell over and was lying on his stomach. Id. The officer
ordered Cyrus to remain on the ground and put his hands behind his back. Id. Another
officer arrived on the scene, and Cyrus attempted to stand up, but fell. Id. The first officer

                                               16
         2:17-cv-02261-EIL # 67       Page 17 of 24



Tasered Cyrus a second time, and Cyrus barrel rolled down an unfinished gravel
driveway. Id. The officers claimed that the barrel roll was an attempt to evade the officers,
but the plaintiff disputed this.
       The officers commanded Cyrus to show his hands, but Cyrus was lying on his
stomach and did not immediately comply, so the officers attempted to remove his hands
to handcuff him. Id. at 860. One officer grabbed Cyrus’s left arm and the other used his
knee to control Cyrus. Id. The officers were still unable to remove both hands, and the
first officer again deployed the Taser into Cyrus’s backside several times. Id. There was
conflicting evidence on how many times the Taser was deployed while Cyrus was on the
ground. Id. The officer testified that he used the Taser on Cyrus a total of six times, and
the autopsy findings were consistent with six Taser shots, but the Taser’s internal readout
showed 12 trigger pulls. Id. The officers eventually handcuffed Cyrus. When they rolled
him on his back, they discovered he was not breathing. Cyrus was pronounced dead later
that day at the hospital. Id.
       The District Court found the material facts to be undisputed, held the force used
was reasonable under the circumstances, and granted the defense’s motion for summary
judgement. Id. at 862. The Seventh Circuit reversed and concluded that the conflicting
evidence as to how much forced was used and the extent to which Cyrus resisted arrest
made summary judgment inappropriate. Id at 863.
       On the contrary, in Fitzgerald v. Santoro, 707 F.3d 725 (7th Cir. 2013), the Seventh
Circuit upheld the district court’s grant of summary judgment, finding no reasonable jury
could find the officers used excessive force. As with this case and Cyrus, the plaintiff in
Fitzgerald was neither a criminal suspect nor arrestee, but rather subject to civil detention
for self-protection. After the plaintiff resisted the officers, they used “arm bar” and “wrist
lock” techniques “to de-escalate the situation” and get the plaintiff onto a gurney. Id. at
734. Once on the stretcher, the officers handcuffed the plaintiff to the stretcher. The
plaintiff continued to resist inside the ambulance, and the officers again had to restrain
her by using a wrist lock and grabbing her arm. Id. Plaintiff’s active resistance finally
ceased. At the hospital she was diagnosed with fractures in her right arm.

                                             17
         2:17-cv-02261-EIL # 67       Page 18 of 24



       The Court found the officers’ actions were objectively reasonable because
they “used minimally forceful techniques designed to ... prevent escalation. They did not
strike or beat [the plaintiff]; they did not attempt to completely disable her. The officers
held her arm and wrist in a firm manner meant to induce cooperation.” Fitzgerald, 707
F.3d at 734.
       Ultimately, the facts of this case are far more aligned with Fitzgerald than Cyrus.
       Unlike Cyrus, there is no dispute here as to the amount of force used by the officers.
Plaintiff does not dispute any of the officers’ material facts involving their use of force.
The parties agree that (1) Officer Wilson touched Turner’s shoulder; (2) Officers Young
and Wilson moved Turner to the prone position; (3) Officer Young put his knee on
Turner’s shoulder and his hand on Turner’s head; (4) Officer Wilson used his knee to get
Turner’s arm in position to handcuff him; and (5) Officer Talbott attempted to control
Turner’s legs to apply the hobble. There is no question of fact regarding the officers’
actions, or even a different interpretation of those actions, for the jury to evaluate.
       Furthermore, the force used by the officers in Cyrus is far beyond that used here.
In Cyrus, the officer deployed multiple Taser shots on an individual who was on the
ground and unarmed. In this case, the officers did not deploy a Taser, strike, beat, or use
any other significant force. Instead, similarly to the officers in Fitzgerald, the officers here
“used minimally forceful techniques designed to … prevent escalation.” Fitzgerald, 707
F.3d at 734. While the Court recognizes that Plaintiff is unable to give testimony as to the
force used, the Officers’ position is supported by the audio, medical findings of no trauma
to Turner’s body, and the officers’ calm and friendly demeanor toward Turner prior to
the death.
       Also, unlike in Cyrus, the extent to which Turner resisted the officers is not in
dispute in this case. In Cyrus, testimony conflicted on whether Cyrus was running or
walking away from police and whether he was rolling to evade police. In this case,
Plaintiff does not dispute Turner’s actions. Instead, Plaintiff only disputes the officers’
characterization of intent underlying those actions. Plaintiff does not dispute that Turner
shoved Officer Wilson, or that Turner kicked, grabbed, and disobeyed the officers’

                                              18
        2:17-cv-02261-EIL # 67       Page 19 of 24



commands. While Plaintiff disputes that these acts were intentional, Turner’s intent is
irrelevant to what a reasonable officer on the scene would have perceived.
       In the end, this case is wholly distinguishable from Cyrus. The only similarities in
the two cases are that both individuals died while police were attempting to handcuff
them and both individuals suffered with mental illness.
       While the Court views the facts in the light most favorable to Plaintiff, it also
“give[s] considerable leeway to law enforcement officers’ assessments regarding the
degree of force appropriate in dangerous situations.” Even giving Plaintiff the benefit of
the doubt, no reasonable jury could find that the officers used excessive force. There is no
evidence the officers used force greater than necessary to restrain Turner. Like in
Fitzgerald, the officers seized Turner in a firm manner to encourage cooperation.
       Even if a reasonable jury could find that the force used was excessive, Plaintiff’s
claim would be barred by the officers’ qualified immunity. “Public officials are immune
from suit under 42 U.S.C. § 1983 unless they have violated a statutory or constitutional
right that was clearly established at the time of the challenged conduct.” City and County
of San Francisco, Calif. v. Sheehan, 135 S. Ct. 1765 (2015). “Qualified immunity, in effect,
affords enhanced deference to officers’ on-scene judgments about the level of necessary
force.” Abbott v. Sangamon County, Ill., 705 F.3d 706, 725 (7th Cir. 2013). “[E]ven if the
plaintiffs demonstrate that excessive force was used, they must further establish that it
was objectively unreasonable for the officer to believe that the force was lawful—i.e., they
must demonstrate that the right to be free from the particular use of force under the
relevant circumstances was ‘clearly established.’” Id. “A constitutional right is ‘clearly
established’ for qualified-immunity purposes where “[t]he contours of the right [are]
sufficiently clear that a reasonable official would understand that what he is doing
violates that right.” Id. (citing Anderson v. Creighton, 483 U.S. 635, 640 (1987)). “In other
words, ‘existing precedent must have placed the ... constitutional question beyond
debate.’” Reichle v. Howards, 132 S. Ct. 2088 (2012).
       The Supreme Court has described qualified immunity as an “exacting standard”
and encouraged courts “not to define clearly established law at a high level of generality.”

                                             19
        2:17-cv-02261-EIL # 67        Page 20 of 24



Sheehan, 135 S. Ct. at 1774-1776. The Court stressed that “qualified immunity is no
immunity at all if ‘clearly established’ law can simply be defined as the right to be free
from unreasonable searches and seizures. Id. at 1776.
       The events of this case do not display any clearly established constitutional right
that the officers violated. In fact, Seventh Circuit case law put the officers on notice that
their acts were permissible. For example, in Estate of Phillips, police were called to a hotel
where Mr. Phillips was acting in a strange and disorderly manner and was uncooperative
with management. Estate of Phillips v. City of Milwaukee, 123 F.3d 586, 588 (7th Cir. 1997).
Police arrived on the scene and attempted to question Phillips, but he responded only
with “unintelligible sounds.” Id. Because Phillips was holding a ballpoint pen in each
hand, the officers grabbed his wrists, at which point a struggle arose. Id. The officers
continued to struggle with Phillips and eventually got him to the floor. Id. at 589. The
officers used their knees to restrain Phillips, handcuff him, and eventually restrain his
legs. Id. An officer then called an ambulance and someone noticed that Phillips was no
longer breathing. Id. The Seventh Circuit noted that while the struggle was intense, it was
not marked with any violent behavior by the officers. Id. at 588. The officers were not
shouting or being abusive. Id.
       Turner’s case is marked with similarities with Estate of Phillips. In both cases,
officers were called to the scene because an individual was acting strangely. Both Turner
and Phillips gave unintelligible responses to the officers’ questions. Like Phillips, Turner
began to resist vehemently once officers initiated contact. The officers in this case were
not violent, abusive, or yelling at Turner. Sadly, Mr. Turner and Mr. Phillips both died
during their interactions with police. But death on its own is insufficient to show that the
officers were responsible. Id. at 594. Estate of Phillips shows that the officers were put on
notice that acts such as touching Turner’s shoulder and then countering his resistance by
pulling him to the ground, forcing him into the prone position, and using force to
handcuff and hobble him had previously been found constitutional under similar
circumstances.



                                             20
           2:17-cv-02261-EIL # 67              Page 21 of 24



        Plaintiff cites to the Champaign Police Department Policy and Procedure which
offers officers clear guidance on handling situations involving mental illness. But,
Plaintiff’s expert’s testimony that the officers did not follow their training does not by
itself negate qualified immunity.13 Id. at 1777 (“Even if an officer acts contrary to her
training, however, that does not itself negate qualified immunity where it would
otherwise be warranted.”). “So long as ‘a reasonable officer could have believed that his
conduct was justified’ a plaintiff cannot ‘avoid summary judgment by simply producing
an expert’s report that an officer’s conduct leading up to a deadline confrontation was
imprudent, inappropriate, or even reckless.’” Id. (quoting Billington v. Smith, 292 F.3d
1177 (9th Cir. 2002)).
        In conclusion, the Court finds that viewing the facts in the light most favorable to
Plaintiff, no reasonable jury could find that the officers used excessive force. Even if a
reasonable jury could find that the officers used excessive force, the officers are entitled
to qualified immunity under these facts. The Court grants Defendants’ Motion as to
Count I, excessive force. 14
        b. Count II - Failure to Intervene under 42 U.S.C. § 1983
        Count II alleges that Officer Talbott and Sergeant Frost failed to intervene to
prevent the misconduct in violation of Turner’s rights under the United States
Constitution. “The fate of plaintiff’s failure to intervene claim is closely linked to that of
her excessive force claim since, by definition, if there was no excessive force then there
can be no failure to intervene.” Abdullahi v. City of Madison, 423 F. 3d 763, 767-68 (7th Cir.
2005). Thus, the Court grants Defendants’ Motions as to Count II, failure to intervene.




13  It is not clear that the officers did in fact fail to follow their training, but the Court views the facts in the
light most favorable to Plaintiff.
14 Defendants further argue that the officers’ use of force did not cause Turner’s death. The Court notes that

both the forensic pathologist who completed the autopsy and the reviewing physician agreed that the
officers’ use of force did not cause Turner’s death. Bao Deposition, #47-10, p. 37; 73-74; Vilke Affidavit, #46-
2, p. 1-2. Plaintiff does not contest this fact. See Plaintiff’s Response, #62, p.4 (stating that Plaintiff does not
dispute the officer’s material fact #99 “The officers’ use of force did not cause Turner’s death”). Regardless,
it is unnecessary for the Court to decide this argument because of its other rulings. This also applies to
Defendants’ argument that Turner’s sister lacks standing for certain damages.

                                                        21
        2:17-cv-02261-EIL # 67        Page 22 of 24



       c. State Law Claims: Counts III, IV, V, VI – Wrongful Death, Survival, Battery,
          and Intentional Infliction of Emotional Distress
       Defendants argue that they have blanket immunity from Plaintiff’s state law
claims under the Illinois Tort Immunity Act. “Section 4–102 of the Act immunizes local
public entities and public employees for failure to: (1) establish a police department; (2)
otherwise provide police protection; or, if police protection is provided, (3) failure to
provide adequate police protection service.” Payne v. City of Chicago, 16 N.E.3d 110, 118
(Ill. App. (1st Dist. 2014)) (citing 745 ILCS 10/4–102 (West 2004)). Section 4-102 does not
contain an exception to immunity for willful and wanton conduct. Id. But, section 2-202
applies when an officer is engaged in the “execution or enforcement” of any law. 745
ILCS 10/2–202 (West 2004). Unlike section 4-102, section 2-202 includes an exception to
immunity for willful and wanton misconduct. Id.
       The parties dispute whether the officers were “providing police protection” or
engaged in the “enforcement” of a law. “Generally, the question of whether a police
officer is executing and enforcing the law under section 2–202, rather than providing
police protection or service under section 4–102, is a factual determination which must
be made in light of the circumstances involved.” Payne, 16 N.E.3d at 119. “However, the
question may be decided as a matter of law where the evidence is undisputed or
susceptible to only one possible interpretation.” Id. “Police efforts to aid, assist, or rescue
individuals are within the scope of ‘police protection or service’ and are covered under
section 4–102 of the Act.” Id.
       In Payne, the court noted that officers were not responding to a call that a crime
was committed, were not investigating a crime, making an arrest, issuing a citation, or
quelling a breach of the peace. Id. Instead, police were called to the home in response to
a call for police assistance when a person called 911 to report that the plaintiff was high
on drugs and destroying the house. Id. “The police were there not to enforce or execute
any law, nor to provide any medical attention (as other personnel were dispatched and
on the scene), but rather to provide police assistance to subdue plaintiff for plaintiff’s own



                                              22
        2:17-cv-02261-EIL # 67       Page 23 of 24



safety and the safety of his family members.” Id. at 120-21. Accordingly, the court found
that section 4-102 applied.
       Here too officers were called to the scene not to enforce a law, but to “provide
police assistance to subdue plaintiff for plaintiff’s own safety and the safety of [others].”
While in their depositions officers noted that Turner had violated some minor laws by
jaywalking, there is no dispute that the officers were seizing Turner only for his own
safety and to help him obtain medical care. The audio on the video leaves no question
that officers approached Turner only because of the requested welfare check and because
Turner “seem[ed] a little bit more out of it than usual” and appeared to be unable to “tell
which way is which.” In addition, the officers called for an ambulance before making any
physical contact with Turner. On the video, Officer Wilson tells Sergeant Frost that he is
going to “involuntary” Turner, meaning they were going to take him in for an
involuntary mental check at the hospital. The officers never mentioned arresting Turner
or made any indication that they were enforcing a law when they seized Turner. The
undisputed material facts show that the officers were attempting to aid Turner, not
enforce the law against him. Accordingly, section 4-102 applies in this case and there is
no exception for willful and wanton misconduct.
       As a result, Plaintiff’s claims of wrongful death, survival, battery, and intentional
infliction of emotional distress are barred by the Illinois Tort Immunity Act. The Court
grants Defendants’ Motions as to Counts III, IV, V, and VI.
       d. Counts VII & VIII – Respondeat Superior & Indemnification
       Plaintiff’s Complaint asks that if the Officers are found liable on Counts I-VI, the
City be found liable for any judgment because the Officers were employed by and acting
as agents of the City. Because the Court grants summary judgment as to Counts I-VI in
favor of Defendants, the Court also grants summary judgment as to Counts VII and VIII
for Defendants.
       e. Monell Liability
       In the alternative to the above claims, Plaintiff argues that the Champaign Police
Department has a long standing and widespread pattern and practice of failing to

                                             23
        2:17-cv-02261-EIL # 67       Page 24 of 24



properly supervise, monitor, and control officers when encountering persons with
mental illness. Plaintiff presents no evidence in support of this claim. Plaintiff’s own
police practices expert testified that he was not aware of any long-standing pattern or
practice of the Champaign Police Department’s interaction with mentally-ill individuals
in an inappropriate manner. Epperson Deposition, #47-12, p. 259. At the summary
judgment stage, Plaintiff cannot rely on allegations in the pleadings, but “instead, the
nonmovant must present definite, competent evidence in rebuttal.” Butts v. Aurora Health
Care, Inc., 387 F.3d 921, 924 (7th Cir. 2004). Defendants’ Motion as to Count VIV is granted.
VI.    Conclusion
       For these reasons, the Officers’ and City’s Motions for Summary Judgment (#43,
49) are granted.


       IT IS, THEREFORE, ORDERED:

       Defendants’ Motions for Summary Judgment (#43, #49) are GRANTED. The Court
directs the Clerk to enter judgment in Defendants’ favor and against Plaintiff. All pending
motions are denied as moot, and this case is terminated with the parties to bear their own
costs. All deadlines and settings on the Court’s calendar are vacated.

       ENTERED this 15th day of November, 2019.


                                                   s/ERIC I. LONG
                                          UNITED STATES MAGISTRATE JUDGE




                                             24
